
	
		III
		111th CONGRESS
		2d Session
		S. RES. 486
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2010
			Mr. Schumer (for himself
			 and Mr. Sessions) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the mission and goals of the
		  2010 National Crime Victims' Rights Week to increase public awareness of the
		  rights, needs, and concerns of victims and survivors of crime in the United
		  States, no matter the country of origin or creed of the victim, and to
		  commemorate the National Crime Victims' Rights Week theme referred to as
		  Crime Victims' Rights: Fairness. Dignity.
		  Respect..
	
	
		Whereas more than 25,000,000 individuals in the United
			 States are victims of crime each year, including more than 6,000,000
			 individuals who are victims of violent crime;
		Whereas a just society acknowledges the impact of crime on
			 individuals, families, neighborhoods, and communities by ensuring that rights,
			 resources, and services are available to help rebuild the lives of the
			 victims;
		Whereas, although the United States has steadily expanded
			 rights, protections, and services for victims of crime, too many victims are
			 still not able to realize the hope and promise of the expanded rights,
			 protections, and services;
		Whereas, despite impressive accomplishments realized
			 during the past 40 years in crime victims' rights and services, there remain
			 many challenges to ensuring that all victims are—
			(1)treated with
			 fairness, dignity, and respect;
			(2)offered support
			 and services regardless of whether the victims report the crimes committed
			 against them to law enforcement; and
			(3)recognized as key
			 participants in the systems of justice in the United States when the crimes are
			 reported;
			Whereas the systems of justice in the United States should
			 ensure that services are available for all victims of crime, including victims
			 from underserved communities of the United States;
		Whereas observing the rights of victims and treating
			 victims with fairness, dignity, and respect serve the public interest
			 by—
			(1)engaging victims
			 in the justice system;
			(2)inspiring respect
			 for public authorities; and
			(3)promoting
			 confidence in public safety;
			Whereas individuals in the United States recognize that
			 homes, neighborhoods, and communities are made safer and stronger by
			 identifying and meeting the needs of crime victims and ensuring justice for
			 all;
		Whereas treating victims of crime with fairness, dignity,
			 and respect, as encouraged and expressed through the 2010 National Crime
			 Victims' Rights Week theme referred to as Crime Victims' Rights:
			 Fairness. Dignity. Respect.—
			(1)costs nothing
			 more than taking time to identify the needs and concerns of victims; and
			(2)requires
			 effective collaboration among justice systems to meet the needs and concerns of
			 victims; and
			Whereas the 2010 National Crime Victims' Rights Week,
			 which is observed during the week of April 18 through April 24, 2010, provides
			 an opportunity for the systems of justice in the United States to strive to
			 reach the goal of justice for all by ensuring that victims are afforded legal
			 rights and provided with assistance to face the financial, physical, spiritual,
			 psychological, and social impact of crime: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 mission and goals of the 2010 National Crime Victims' Rights Week to increase
			 public awareness of—
				(A)the impact on
			 victims and survivors of crime; and
				(B)the
			 constitutional and statutory rights and needs of victims and survivors of
			 crime; and
				(2)recognizes that
			 fairness, dignity, and respect comprise the very foundation of the manner in
			 which victims and survivors of crime should be treated.
			
